Title: To Thomas Jefferson from Mary Jefferson, [ca. 22 May 1786?]
From: Jefferson, Mary
To: Jefferson, Thomas



Dear Papa
[ca. 22 May 1786?]

I long to see you, and hope that you and sister Patsy are well; give my love to her and tell her that I long to see her, and hope that you and she will come very soon to see us. I hope you will send me a doll. I am very sorry that you have sent for me. I don’t want to go to France, I had rather stay with Aunt Eppes. Aunt  Carr, Aunt Nancy and Cousin Polly Carr are here. Your most happy and dutiful daughter,

Polly Jefferson

